Granges, J.
*1481. 2 *147The lien by virtue of which the plaintiff seized the property, was that of a landlord, the property having been stored on the leased premises. Appellant closes his argument in reply by saying that there is nothing to consider aside from the question: “Was the lien of the landlord waived or in any manner released upon the buggies purchased by the plaintiff?” Appellant argues the proposition as governed by the intention of the parties when plaintiff *148removed the property from the building, and that plaintiff should not be liable for rent accruing after the assignment of the lease to defendant Powell. He treats it as a question of fact, and refers to evidence. There is no statement whatever of what the abstract contains. It may contain all, and may not contain a fourth, of the evidence. We cannot, with such a state of record, consider a question of fact. This point is made by appellees, but appellant refers to a finding of facts by the court, which is in the abstract. The finding shows that the district court must have found that there was no waiver or release, if it found on that question at all, for it found that the lien existed, which of course could not be if it had been waived or released. It is a law action, and the presumptions are in favor of the judgment as to matters of fact, until the contrary appears.
There is a motion to strike appellees’ abstract from the files. Our conclusions are without regard to such abstract. Appellant’s abstract does not of itself show that it is one of all the evidence in the case. The judgment is affirmed.